Citation Nr: 0531938	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  03-24 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This case came to the Board of Veterans' Appeals (Board) from 
a May 2002 RO decision that, in pertinent part, denied 
service connection for a low back disorder.  The veteran 
filed a notice of disagreement in November 2002.  In May 
2003, the RO issued a statement of the case, and in July 
2003, the veteran timely perfected his appeal.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been developed and the appellant has received the required 
notice.

2.  The veteran's current back disorder, diagnosed as low 
back syndrome with disc space narrowing and spondylosis at 
L3-L4, L4-L5 and L5-S1, began many years after service and 
was not caused by any incident of service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
service. 38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Historically, the veteran served on active duty in the Air 
Force from May 1969 to January 1972.  His report of 
separation, Form DD214, listed his inservice specialty as an 
administrative specialist.  

The report of his pre-induction examination, performed in 
March 1969, noted essentially normal findings throughout.  A 
review of his service medical records revealed no complaints 
of, or treatment for, a low back disorder.  His separation 
examination, performed in December 1971, noted the veteran's 
complaints of mild recurrent back pain, never incapacitating.  
Physical examination of the spine revealed it to be normal.  

In December 2001, the veteran filed his original claim 
seeking service connection for a low back disorder.  In 
support of his claim, the veteran reported receiving 
treatment for this condition from the VA medical center in 
New Orleans, Louisiana. The RO subsequently obtained the 
veteran's records from this facility dating back to 1993.  A 
review of these records revealed treatment for a variety of 
conditions.  

In December 2003, a VA examination for the spine was 
conducted.  The report of this examination noted the 
veteran's complaints of worsening low back pain.  The report 
noted that the veteran painted houses for a living, and that 
it was getting harder for him to climb ladders due to his 
back pain.  In discussing the history of this condition, the 
report stated:

In 1970, in the Air Force, he was sent up 
to an attic and fell and was in the 
hospital thereafter because he injured 
his back.  He is not aware of his 
diagnosis, and he is not aware of the 
specific treatment.  

However, he did go and state that he was 
seen by doctors as an outpatient for the 
following nine months.  He was in since 
the duty.  They stopped treatment because 
nothing else could be done.  He said he 
never did get relief of his pain through 
all these years.

The veteran indicated that he has been self-medicating this 
condition through the years.  Physical examination revealed a 
normal range of motion for the low back.  Heel and toe 
walking reproduced pain in the posterior thighs and low back.  
There was an equivocal amount of paravertebral muscle spasm 
palpable.  There was tenderness to palpation at the 
lumbosacral joints and sacroiliac joints.  X-ray examination 
of the lumbar spine revealed disc space narrowing and 
spondylosis at L3-L4, L4-L5, and L5-S1. The report concluded 
with a diagnosed of low back syndrome, with disc space 
narrowing and spondylosis at L3-L4, L4-L5 and L5-S1.

In December 2003, a VA general physical examination was 
conducted.  The veteran reported his complaints of low back 
pain for several years.  He stated that, "he fell from the 
roof while in the service and hit his back on the chairs and 
his head on the floor." 

In May 2004, a hearing was conducted before a hearing officer 
at the RO.  At the hearing, the veteran testified that during 
service, he was asked to assist an electrician by crawling 
into a small attic space.  He indicated that he was 
subsequently electrocuted, and fell from the attic space 
landing on some chairs.  He reported ongoing back pain since 
that injury.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  
 
After reviewing the veteran's claims folder, the Board does 
not find that service connection for a low back disorder is 
warranted.

The veteran attributes his current low back disorder to an 
inservice back injury.  However, as a layman, the veteran 
does not have competence to provide a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board finds that the weight of the credible evidence 
establishes that the veteran's current back disorder, 
diagnosed of low back syndrome, with disc space narrowing and 
spondylosis at L3-L4, L4-L5 and L5-S1, began many years after 
service and was not caused by any incident of service.  The 
condition was not incurred in or aggravated by service.  The 
veteran's service medical records do not show any complaints 
of or treatment for a chronic low back disorder.   Although 
his separation examination, performed in December 2001, noted 
his complaints of mild recurrent back pain, physical 
examination of the spine at that time revealed it to be 
normal.  Thereafter, the record is completely silent as to 
any complaints of or treatment for low back pain until the 
veteran filed his claim for service connection in December 
2001, over twenty-nine years after the veteran's discharge 
from the service.  In addition, although the December 2003 VA 
examination discusses the veteran's alleged inservice injury, 
that injury is not corroborated by the evidence of record.  
The Board is not bound to accept medical opinions that are 
based on subjective history supplied by the veteran, where 
that history is unsupported by the medical evidence or is 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

As the preponderance of the evidence is against the claim for 
service connection for residuals of a back injury the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In reaching its conclusion herein, the 
Board notes that 38 U.S.C.A. § 1154(b) is not relevant to 
this issue.  The inservice injury to low back alleged by the 
veteran was not alleged to have been incurred during combat.  

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's March 2002 letter, the May 2002 RO decision, the May 
2003 statement of the case (SOC), and the July 2004 
supplemental SOC, advised the veteran what information and 
evidence was needed to substantiate his claim herein and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Thus, the Board finds that the content 
requirements of the notice VA is to provide under the VCAA 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Also, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided with a VA examination of the spine.

Despite the arguments presented on behalf of the veteran by 
his representative in this matter, the Board does not find 
that an additional VA examination is necessary to discuss the 
possible etiology of the veteran's current low back disorder.  
As noted above, the veteran was never diagnosed with a 
chronic back disorder during service.  His separation 
examination noted complaints of mild recurrent back pain; 
however, physical examination of the spine performed at that 
time revealed normal findings.  Thereafter, the record is 
silent as to any objective evidence relating to this 
condition for the next thirty years.  The Board believes that 
any medical opinion obtained based upon these facts would be 
complete speculation, and would further be based entirely 
upon the veteran's narrative history alone.  As such, the 
opinion would lack any significant probative value.  

Furthermore, the Board does not believe that a medical 
opinion is warranted under the VCCA in this case.  The first 
competent evidence of a chronic low back disorder is the VA 
examination of the spine performed in December 2003, over 
thirty years after the veteran's discharge from the service.  
Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for a low back disorder is denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


